      4:19-cv-03117-JMG Doc # 29 Filed: 10/21/20 Page 1 of 1 - Page ID # 1405




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BRADLEY K. HUTSON,

                    Plaintiff,                           4:19-CV-3117

vs.
                                                         JUDGMENT
ANDREW M. SAUL, Commissioner of
Social Security,

                    Defendant.


       Pursuant to the memorandum and order entered this date, judgment is
entered for the plaintiff and against the defendant providing that the plaintiff
is awarded attorney fees and expenses in the amount of $3,465.53.

       Dated this 21st day of October, 2020.

                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge
